﻿I have the singular
honour of reading the statement of His Excellency
Mr. Al Hadji Yahya A.J.J. Jammeh, the President of the
Republic of the Gambia, who would have loved to be
here today but was unable to so, owing to unavoidable
circumstances. However, he sends his best wishes to all
present. I will now read his statement.
“First and foremost, I thank Allah, the
Almighty, for making another annual gathering
of world leaders possible. I would first like to congratulate the President on his election and
wish him success in his tenure as he manages the
affairs of the Assembly. Let me also pay tribute to
the Secretary-General, Mr. Ban Ki-moon, for his
tireless leadership and sterling contribution to the
creation of a better world for all.
“Our world unquestionably continues to be
plagued by numerous challenges that can be solved
only through our collective response. Multilateral
diplomacy and institutions surely offer the best
hope yet for tackling our development conundrums,
protracted conflicts and man-made and natural
disasters.
“Peace and security will always remain a
cornerstone of the Organization and for that reason
my delegation is concerned with the matter and
welcomes the President’s choice of the theme
‘Bringing about adjustment or settlement of
international disputes or situations by peaceful
means’.
“As we speak, many conflicts are raging around
the world in ways that challenge the credibility
and clout of the Organization. The paralysis
displayed by our common security mechanisms, for
example, is astounding. Geopolitical interests have
trampled the goodwill and humanitarian concerns
that should compel us all to address those raging
infernos — be they in the Middle East, Asia, Africa
or elsewhere. Our collective security will continue
to be undermined by geopolitical considerations,
unless and until we find the courage to reform the
Security Council. Ongoing conflicts, for example
in Mali, Guinea-Bissau and Syria, are all recent
cases in point. The Security Council should not be
the stumbling block in the way of the settlement
of disputes by peaceful or other means. Rather, it
should be a more helpful institution.
“My delegation is fully aware of the need for
the peaceful settlement of some of the conflicts
in Africa, but we are equally aware of the need
for robust action in dealing with the spoilers and
merchants of death and misery in the continent.
The Economic Community of West African States
is working to find solutions to all those conflicts
but needs, of course, the support of the international
community.
“We see the role of the Security Council as
a partner and enabler of decisive action, but time
is running out. The elements of doom have been emboldened by our inaction. The United Nations
and the United Nations Office for West Africa must
work decisively to address the conflicts in Mali
and Guinea-Bissau without delay. The engagement
of the African Union (AU) will undoubtedly be
crucial. Terrorists, drug dealers and organized
criminal networks should be stopped in their tracks
at all costs before it is too late.
“The relevance of the Organization has at times
been questioned, but one element that remains
unchallenged is its character as the best forum
for confronting global challenges. As we convene
to discuss the issues of climate change, economic
crises, financial turmoil, food insecurity, conflicts,
fighting disease and poverty, or the special interests
of Africa, the convening power of the United Nations
confers a legitimacy that is indeed unparalleled
elsewhere.
“As developing countries, we therefore believe
in the work that this Organization of ours does, and
it is for that reason that we will support the efforts of
the President of the General Assembly to revitalize
it — as the voice for the voiceless.
“We also use this forum to call on the
international financial institutions to open up
and embrace overdue reforms. They should be
transparent and inclusive and raise the profile
of their smallest members, such as low-income
countries or least developed countries (LDCs). We
call on them to embrace the Istanbul Programme of
Action for LDCs.
“The Istanbul Programme of Action must not
become a string of broken promises, unfulfilled
commitments and weak resource mobilization,
as happened with its predecessors. As LDCs we
are ready to hold ourselves accountable for the
implementation of the commitments we made in
Istanbul. We are equally ready to meet the targets set
out in the Programme. It is therefore our collective
hope, expectation and belief that our partners and
the rest of the international community will also
fulfil their commitments and uphold their part of
the bargain. Let us work together to bring about
the graduation of half of the LDCs by 2020, in line
with the target we set ourselves. It is achievable if
we all forge the appropriate global partnerships for
resource mobilization. “The scorecard on the Millennium Development
Goals (MDGs) shows that, while some achievements
have been made with regard to some of the Goals, a
great deal still remains to be achieved. My country
has achieved some of the key elements of the MDGs
and is on track to meet all of them. In view of the
fact that 2015 is just around the corner, we need
to do more to mobilize the remaining resources
required to further improve the critical links needed
for success on the achievement of the MDGs.
“Critical to the achievement of the MDGs will
be the scaling up of resources by enhancing the
global partnerships that we have forged for the
Goals. We must mobilize the modest resources
that are needed so that 2015 will not be another
unfulfilled milestone.
“The United Nations Conference on Sustainable
Development (Rio+20) has defined the mechanisms
through which sustainable development goals
should be negotiated and agreed upon. It is our hope
that the consultations on the post-Rio mechanisms
will be inclusive, transparent and representative.
Beyond managing the depleting resources of the
Earth, we must all push for ambitious and realistic
goals and targets on sustainable food, water and
energy. We must also take into account the special
situations of LDCs and other vulnerable groups of
countries.
“My delegation is of the strong belief that, in
the euphoria for sustainable development goals, the
drive towards the achievement of the MDGs must
not be compromised in any way. We must hold
ourselves accountable for meeting the Goals by
2015, and not try to shift the goalposts when the
deadline is close at hand. We must also lay a solid
groundwork for the post-2015 development agenda.
“For developing countries to continue to benefit
from the appreciable growth they are experiencing
and in order not to compromise their capacities
to provide education, health care and other social
services to their peoples, debt cancellation or
forgiveness is still a key element. Debt servicing
still poses a major threat to our ability to attain
sustainable growth. It is our belief that our partners
and the Bretton Woods institutions should consider
the further extension of the Heavily Indebted Poor
Countries Initiative. “As we strive in the Sahel to deal with drought
and the crop failure of the past year, allow me
to thank the Secretary-General for his laudable
efforts, as we heard today, through his initiative
for the Sahel and for his plans to assist the region,
including Mali. We thank him for that initiative,
which we look forward to seeing realized. We also
thank all our development partners for the support
they have rendered, both to my Government and to
the Sahel. We are grateful for their solidarity and
humanitarian support. In view of the perennial
nature of food insecurity in our region, it is my
humble and considered view that the international
community needs to do more to render greater
support to the agricultural sector of our economies.
“The role of the small-scale farmer needs to be
boosted, and we must, through global partnerships,
fast-track the numerous agricultural initiatives that
have been announced to support African agriculture.
Agricultural systems across Africa need to be made
more resilient in terms of inputs, technological
know-how, scientific research and the setting up
of related training institutions. The African farmer
needs to benefit from modern farming techniques
and technology. In that context, I would like to
thank the Government and people of Australia
for their outstanding generosity towards boosting
agriculture and food security in Africa.
“With the establishment of UN-Women,
the United Nations took a great step forward
in mainstreaming the gender dimension into its
work. As an ardent supporter of women’s rights
and participation in all sectors of society, I must
commend UN-Women for the way it has been
evolving. We look forward to the establishment of
its regional offices. We will work with all concerned
to advance the promotion of the rights of women
and girls, once we assume our position as a member
of the Executive Board. Advancing the welfare of
women, which starts with girls as future women,
will always be a priority for my Government.
“Africa is indeed witnessing a revolution in
information and communications technology,
which is a critical sector for us. Our considered
view is that, with the completion of the Africa
Coast to Europe submarine cable network, there
will be an even greater transformation in that very
important sector. It should further help to increase the transfer of critical technology for the economic
advancement of our peoples.
“In that project we see a great opportunity for
South-South and North-South cooperation in ways
that will revolutionize education, agriculture and
the provision of health care, among other areas.
We therefore call on our partners to support the
growth of the information and communications
technology sector with a view to enhancing our
productive capacity, while also generating youth
employment, since youth unemployment is one of
the greatest threats to humankind and to our social
and economic advancement. We must therefore
form partnerships across the globe to address that
dangerous phenomenon, which is a disaster waiting
to happen.
“Allow me to address some recent conflicts
that threaten the peace and stability of Africa and
the world at large. Our youth, for example, are
being sucked into conflicts and a life of crime, with
their productive talents being wasted. Our modest
gains are being wiped out through instability, and
even our societal cohesion is seriously threatened.
If we do not act fast now, we risk creating more
upheavals, which will overwhelm our capacity to
contain them. The international community will
therefore pay a very high price if it does not wake
up from its slumber and solve the situations in Mali
and Guinea-Bissau that I highlighted earlier.
“In West Africa, our ongoing security
challenges are being compounded by such
situations. ECOWAS should not be left alone to
shoulder the burden of those conflicts. I am elated
by the fact that, this morning, the issues of Mali, the
entire Sahel and the Maghreb were discussed. The
AU and ECOWAS are ready, and I hope that the
international community, particularly the Security
Council, is also ready. The AU is ready to act to
salvage the situations in Mali and Guinea-Bissau.
The Security Council must, as I have said, act with
a sense of greater urgency. We cannot let terrorists,
drug dealers and organized criminal gangs establish
a sanctuary in our backyard.
“In line with our foreign policy, the Gambia
stands ready, as always, to contribute meaningfully
to the settlement of such conflicts. The level of
steadfastness shown in solving the conflicts in
Liberia and Sierra Leone some years ago must now, we hope, equally be shown in Mali and
Guinea-Bissau.
“The situation in Darfur continues to occupy
the attention of my delegation, as well. We call for
more dialogue in finding a lasting solution to that
major conflict. We are equally concerned about the
lingering conflict between the Sudan and South
Sudan. Dialogue is essential, and is the only way
forward to solve that conflict. The parties must
implement the recommendations of the African
Union High-level Implementation Panel and those
of the road map.
“As they embark on settling the outstanding
issues, we urge our brothers and sisters to
demonstrate the same magnanimity and
extraordinary statesmanship that characterized the
establishment of the independence of South Sudan.
They should remember that they will be neighbours
forever and, as such, are mutually dependent upon
each other for their national security.
“Let me commend the forces of the African
Union Mission in Somalia, the United Nations and
the African Union for the progress that they are
making in Somalia. The pressure must be sustained
until all of Somalia is liberated and is placed under
the sole authority of the Somali Government.
Insecurity and piracy must be stamped out. The
spoilers must be denied sanctuary, lest they continue
destabilizing the whole of the Horn of Africa.
“As we dwell on such situations, we are equally
concerned about the conflicts ravaging the Middle
East. Afghanistan, for example, has been in a state
of unrest for too long. It is time that Afghans be
given enough space and capacity to solve their
problems. Home-grown and inclusive dialogue and
national reconciliation are the best way forward to
lasting peace and stability in that country.
“We all witnessed the dramatic and historic
events that have recently transformed parts of the
Middle East and Africa. It is therefore our hope that
those transformations will endure and will nurture
the ideals of peace, security, development and
democracy. We must not lose sight of some of the
negative concomitant effects of those upheavals, as
is currently evident in Syria.
“My delegation believes that the Annan plan
could have brought about stability and could have provided the space for dialogue among the parties,
if it had been given a chance. It seems that there
is lack of goodwill and trust among the parties,
as well as the invisible hand of external elements
determined to achieve a particular outcome. Syria
is now a deeply divided society. The international
community is partly to blame on account of its
inaction.
“The Palestinian situation is indeed deplorable.
It has deteriorated to the point that a one-State
solution may be inevitable. In defiance of
international law, human decency and restraint,
Israel, the occupying Power, is imposing a de facto
situation on Palestinians through its despicable
settlement activity and land seizures. The sad
reality is that it is the mechanisms of the Security
Council, which are constantly invoked, that further
delay or stifle the action necessary to bring about
lasting peace in Palestine. Israel’s excesses,
namely, the land seizures, settlement activity, mass
imprisonment of Palestinians, denial of revenue,
maiming and murder of Palestinians by the State
apparatus and many others, must be halted. The
truth is bitter when told, but it will set us all free.
“Let me also address some burning political
issues of our time. The embargo imposed on Cuba
by the United States 50 years ago is still in place
for no justifiable reason. Even if perhaps it made
sense at the time, keeping it in place today does
not make any sense at all. It is shameful that, in the
twenty-first century, a Cold War relic remains the
main stumbling block between the establishment
of good-neighbourly relations and the rejection of
empty political cacophony in some quarters. We
therefore call upon the United States to lift the
embargo and throw it into the dustbin of history,
where it rightfully belongs.
“My delegation would also like to use this
rostrum to appeal to the collective membership of
the United Nations, including China, to contribute
to opening the avenues for Taiwan’s membership
in the various funds, agencies, treaty bodies
and programmes. That would only enhance the
effectiveness of those bodies for our mutual benefit.
The world, not only Taiwan, stands to benefit. We
all agree that Taiwan is a key player in technology,
international trade, politics and many other areas. It
has enduring ties with China. We therefore appeal
for the practical extension of the rapport that Taiwan has with China to the international stage. China
conducts trade, business and tourism with Taiwan.
As I speak, both are engaging in discussing a range
of bilateral issues. The rest of the international
community, including the States Members of the
United Nations, should follow suit. Avenues for
dialogue must be opened.
“The stalled reform of the Security Council
is disheartening and even dangerous. Year in and
year out, we come to the General Assembly. We
meet in various forums to discuss the issues. We
hold dialogues and exchanges and come up with
proposals. Then we get nowhere. I will mention
what Kofi Annan said at the time of launching his
well-known report “In larger freedom: towards
development, security and human rights for all”
(A/59/2005), namely, that no reform of the United
Nations is complete without the reform of the
Security Council. I think that is critical. It is as valid
now as it was when it was said seven years ago.
The resistance to change should come to an end.
The paralysis of the reform agenda must come to
an end. We cannot afford as a group to be in a state
of coma when larger regional interests, especially
those of Africa, are at stake and get shunted around
or jettisoned. Africa needs to be at the table and we
will not budge on that demand, as previous speakers
have said and as our heads of State have reiterated
here. We must reform or risk delegitimizing the
actions taken, and the decisions made, in the name
of our collective security.

“Allow me, at this point, to recognize the
appointment of His Excellency Mr. Jan Eliasson,
the new Deputy Secretary-General of the United
Nations. We have confidence in his abilities
and experience as an astute statesman. We are
also aware of his keen interest in Africa and his
engagement with our continent at various periods
in his diplomatic life. We therefore look forward to
jointly advancing the special needs of Africa with
him under the guidance of the Secretary-General.
“On a final note, it is my hope that the next
Presidents of the General Assembly will consider
other themes beyond that of peace and security,
although there can be no doubt that peace and security are critical. Where possible an intermarriage
of themes might also be considered.”
I wish all members a successful General Assembly
session.